Citation Nr: 1610654	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for prostatitis, including as secondary to the kidney disorder.

3.  Entitlement to service connection for a respiratory disorder, including pulmonary emphysema.

4.  Entitlement to service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969, with indications he had additional subsequent service in the U.S. Army Reserves, including on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for these claims, the Veteran and his wife testified at a videoconference hearing in January 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file, so of record.

In February 2011 the Board remanded these claims for further development.  Unfortunately, however, there was not compliance with the Board's remand directives, so the Board is again remanding the claims to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).



REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding these claims, it is necessary to afford the Veteran every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet.App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . are not complied with, the Board itself errs in failing to insure compliance."  Id.   There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

In the Board's prior February 2011 remand, it was directed that the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, be contacted to obtain verification of the exact dates the Veteran was on ACDUTRA in the Army Reserves.  The remand also directed that copies of his service treatment records (STRs) and service personnel records (SPRs_ for all periods of ACDUTRA be obtained.  If no such records could be found, or have been destroyed, specific documented confirmation was needed.  If it was reasonably certain that these records did not exist or that further efforts to obtain them would be futile, the Veteran was to be appropriately notified of the inability to obtain these records.  See 38 C.F.R. § 3.159(c) and (e).

To this end, the Appeals Management Center (AMC) attempted to verify the Veteran's periods of service by submitting a March 2011 Personnel Information Exchange System (PIES) request for information.  The response received was that he served on active duty (AD) from January 1968 to December 1969, and that he performed no AD other than for training purposes for the period of service from December 1969 to January 1974.  Also, it appears that in October 2012 the RO emailed the Records Management Center (RMC) and requested his STRs from his Army Reserve service.  The RMC responded in October 2012 that there were no STRs at the RMC, and that the filing system was "FLAGGED" to show the RO's interest in them in the event they were found in the future.  A formal finding of the unavailability of ACDUTRA records was issued in November 2012.  The formal finding noted that the NPRC was contacted in October 2012, and the response provided was that no ACDUTRA records were available for the period of December 1969 to January 1974.  

There is no indication that the Veteran's periods of ACDUTRA were ever verified.  In addition, it does not appear that his Reserve SPRs were ever requested and no additional steps to acquire his Reserve STRs were ever taken.  The claims file indicates that the RO only contacted the RMC in October 2012, and there is no indication that records were requested from the NPRC, despite what was noted on the November 2012 formal finding.  Furthermore, it is unclear whether the Veteran's records might have been retained by his Reserve unit.  Such inquiry should be made.

Also, as a result of the prior February 2011 remand, the Veteran had a VA compensation examination in April 2011 regarding his claim for service connection for a respiratory disorder.  The examiner was asked to clarify all current respiratory disorders by specifying the present diagnoses, and provide an opinion as to the likelihood that any current respiratory disorder is related to or dates back to the Veteran's military service.  

The VA examiner diagnosed the Veteran with emphysema, and determined that it was less likely than not caused by or a result of military service.  The examiner noted that the Veteran's diagnosis of emphysema was by x-ray only, and that pulmonary function tests showed no evidence of obstruction or restriction.  The examiner also noted the Veteran's upper respiratory infections (URIs) in service and that a chest x-ray in 2003 represented the earliest evidence of the diagnosis.  The examiner also noted that URIs were not associated with emphysema, but cigarette smoking was a well-known risk factor.  Although the Veteran's smoking history was relatively mild, it was nonetheless the only obvious risk factor for his emphysema.  

However, while the examiner indicated the Veteran's diagnosis of emphysema based on x-rays, he did not comment on the Veteran's diagnoses of other respiratory disorders in the record, including COPD (in May 2009 x-ray) and chronic cough.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  Also, while the examiner discussed the Veteran's treatment for URIs in service, the examiner did not discuss the Veteran's lay contentions of exposure to chemicals while cleaning gas masks in Germany during active duty service and exposure to repeated mosquito spraying while at "summer camp" at Camp Shelby in 1971.  Therefore, supplemental medical comment is needed to assist in making these important determinations regarding the origins of this claimed disability and its posited correlation with the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its explanation, so when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).  

Also in response to the February 2011 remand, the Veteran was afforded a VA compensation examination in April 2011 regarding his claim for right knee arthritis.  The examiner was asked to confirm whether the Veteran had arthritis of the right knee, and whether the Veteran clearly and unmistakably had a right knee disability prior to the beginning of active duty service in January 1968.  If he did, then the examiner was asked to determine whether there was clear and unmistakable evidence that the pre-existing condition was not aggravated during his active duty service.  The examiner was asked to specifically address the Veteran's claim of a chronic worsening of his right knee condition while in service.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1). 

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting (i.e., existed prior to service) and not aggravated by service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  

The April 2011 VA examiner confirmed that the Veteran did have a diagnosis of right knee arthritis, based on x-ray evidence.  However, the examiner found that the Veteran did not clearly and unmistakably have a right knee disability prior to beginning his active duty in January 1968, based on the lack of objective evidence of a right knee condition in the service treatment records.  The examiner specifically discussed the fact that the Veteran's August 1967 pre-induction Report of Medical Examination revealed a normal clinical evaluation, and was unremarkable for any complaints or diagnoses of right knee conditions.  The examiner also indicated that while the Veteran's arthritis could be related to a large number of potential causes, including rheumatic fever with arthritis, but while his August 1967 and October 1969 Report of Medical History noted a history of rheumatic fever and swollen joints with no additional symptoms, they did not specifically identify the right knee.  Therefore, it could not be determined that the Veteran clearly and unmistakably had a right knee condition prior to his active duty service.  

As the April 2011 VA examiner did not find that the Veteran clearly and unmistakably have a right knee disability prior to service, the claim would then become one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).   In this case, as indicated above, the Veteran has been diagnosed with right knee arthritis.  The Veteran has also indicated an onset of right knee pain and swelling dating back at least to his active duty service.  In addition, the Veteran's wife testified at his January 2010 Decision Review Officer (DRO) hearing that she and the Veteran were married in June 1970 (less than a year after separation from service), and at that time the Veteran had been complaining about problems with his right knee and was diagnosed with arthritis.  Accordingly, as there is no medical opinion on this issue, another VA examination is required to determine the relationship, if any, between the Veteran's current right knee arthritis and his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again contact the appropriate government entity, including the National Personnel Records Center (NPRC) as well as any other appropriate State or Federal agency, and obtain documented verification of the exact dates the Veteran was on ACDUTRA in the U.S. Army Reserves.

2.  Also request and obtain outstanding copies of the Veteran's service treatment records and service personnel records for all periods of ACDUTRA in the Army Reserves.  Again, contact the appropriate U.S. Army Reserve Records Depository, as well as any other appropriate State or Federal agency, such as the Veteran's Army Reserve unit.  If no such outstanding service personnel or treatment records can be found, or if they have been destroyed, ask for specific documented confirmation of this fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

3.  If these additional relevant ACDUTRA records are obtained, then the AOJ should authorize any appropriate additional development of the claims, including requesting VA examinations and/or opinion on the etiology of the kidney and prostate disorder claims.

4.  Also after completion of the above, send the claims file back to the VA examiner who provided the most recent April 2011 examination and opinion regarding the Veteran's claim for service connection for a respiratory disorder and have him provide necessary supplemental information.  

In particular, the entire claims file, including especially a complete copy of this remand and those prior, must be made available for review of the relevant medical and other history.  This evaluating clinician must confirm in this supplemental report that the evidence in the claims file has been reviewed, so considered. 


After this review, this examiner should provide an opinions on the following:

a)  The examiner is asked to clarify all current respiratory disorders by specifying the present diagnoses.  The examiner is requested to specifically comment on the Veteran's diagnoses in the claims file, including COPD, emphysema, and chronic cough.  

b)  Assuming there is a present diagnosis of a respiratory disability - including especially emphysema, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder is related to or dates back to the Veteran's military service, including treatment for URIs in service, and the Veteran's contentions of having been exposed to chemicals while cleaning gas masks in Germany during active duty service, and having been exposed to repeated mosquito spraying while at "summer camp" at Camp Shelby in 1971.

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If, for whatever reason, this evaluating clinician is unavailable or unable to provide this additional comment, then have someone else do it that has the necessary competence.

5.  Also schedule a VA examination for a medical nexus opinion concerning the etiology of the Veteran's right knee arthritis.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim. The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.  

Based on a comprehensive review of the claims file, as well as the current examination of the Veteran, the examiner must render an opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current right knee arthritis is related or attributable to his active military service, was initially manifested to a compensable degree within one year after service discharge from service, or is otherwise related to service.

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

For purposes of this examination, the examiner should presume that the Veteran did not have a right knee condition that preexisted his military service.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, including the service treatment records, post-service medical records, and lay statements of the record (including the Veteran's statements regarding an onset of right knee pain and swelling dating back at least to his active duty service, and the statements of the Veteran's wife at the January 2010 DRO hearing).

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6.  Thereafter, undertake any other additional development that may reasonably flow from the above directives.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

